Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for Examination.
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et.al. (U.S Patent Application Publication 2009/0109230; hereinafter “Sun ”) in view of Friedman et.al. (U.S Patent Application Publication 2015/0378746; hereinafter “Friedman”; Reference cited by applicant)




Regarding claims 1, 16, 20,  Sun discloses , an electronic device, comprising:
 A memory that stores: 
a first partition with a first system image[ 0005; “ Memory region 1 ,  Active OS”, Fig.8; “each OS owns a portion of the system memory and storage and takes turns running….”, 0009] and a second partition with a second system image[ “Memory Region n-2”, Inactive OS”, Fig.8] ; and 
an integrated circuit, wherein the integrated circuit is configured to[ “memory access controller…:”, 0044] when the electronic device[Fig.7, 0098] is in a first power state,  detect or receive an error state or a change instruction[ “an active OS performs a suspend function immediately prior to being switched off. The next active OS performs a resume function to resume its normal operation. The suspend/resume functions exist in most modern OSes so that a computer can goes into a suspend mode without consuming any power. Upon certain pre-configured events, the system can quickly resume its operation again, typically within less than a one second time frame.”, 0035-0036;” the kernel in OS #1 saves and shuts off various subsystems (e.g., process, memory, timers, etc.) (2) and drivers in OS #1 saves and shuts off hardware devices (3). Thereafter the CPU exits OS #1 and enters the OS switcher (4)”, 0040; “ The OS switcher identifies the next OS, namely OS #2 and performs housekeeping activities for switching (e.g., logging to log data for management, accounting, or debugging purposes, additional saving and storing, etc.) (5) “, 0041;  i.e. the OS switcher  identifies the second OS to be activated  upon entering the suspend mode. Hence receiving a change instruction to switch/ identify the  second OS .The suspend mode   corresponds to the  first power state].
change an active partition in the electronic device from the first partition to the second partition based at least in part on the detecting or the receiving of the error state or the change instruction[“ the OS switcher jumps to the system resume function in OS #2 (7). When performing the system resume function, the drivers in OS #2 restore the hardware device states (A) and the kernel in the OS 2 restores and resumes the operations of various subsystems (e.g., process, memory, timers, etc.) (9). Thereafter, OS #2 resumes normal operations (10).”, 0042; 0062; ( i.e. memory region of the second OS becomes active. Hence changing the active partition of the device from the first memory region to a different memory  region) ] ; and
 transition the electronic device to a second power state[“OS power resume function, the following functions are performed: the drivers in the OS being resumes restore hardware, the kernel in the OS being resumes restores and resumes the operation of various subsystems (e.g., process, memory, timer, etc.), and the entire system resumes normal operation.”, 0036; 0042; ( i .e transitioning to a normal power state) ].
However Sun does not expressly disclose a memory storing the bootloader.
In the same field of endeavor (e.g. power cycling a computing system from alternate boot partition to self-heal from a boot failure), Friedman teaches 

 A memory storing a bootloader [ “..a boot loader 78 to memory 66…”, 0041; Fig.2]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sun to implement a boot loader  region  as taught by Friedman to load   a first or a second OS upon resuming to a normal power state.
Regarding claims 2, 17, Sun discloses  wherein the first power state is a lower 15power state[ “suspend  ..”, 0035; 0040] and the second power state is a higher power state[ “..resumes normal operations..”, 0036; 0042] .  
Regarding claim 3 , Friedman teaches,  wherein the integrated circuit[ “Management controller 98 comprises a management processor 100, a volatile memory 102 and a non-volatile memory 104. While managing module 36, management processor 100 may access (i.e., read data from and write data to) module memory 66 and VPD 82 (or any non-volatile PCI memory, as described supra). Additionally, management processor 100 may be configured to power cycle module 36, and to communicate with the other modules in storage controller 34…”, 0045] may be different from a processor in the electronic device[“ Processor 64 typically comprises a general-purpose central processing unit (CPU), which is programmed in software to carry out the functions described herein. …”, 0046; Fig.2 ].
Regarding claim 4, Sun discloses  wherein changing the active partition in the electronic device does not change a configuration of the electronic device[0049; 0086( i.e not allowing to change the configuration upon switching to a different OS or to a legacy mode) ].  
    Regarding claims 5, 18,  Sun discloses changing the active partition; and transitioning to the second power state[0035-0036; 0042]
         Friedman discloses  wherein a processor in the electronic device is configured to run the bootloader[0046, 0055]and the bootloader is configured to perform the operations of detecting or receiving the error state or the change instruction[ 0054];
 Regarding claims 6, 19,  Sun discloses install 25and run an operating system of the electronic device in the second partition[0042;0062]
Friedman teaches the processor[0046] , bootloader[0055].  
Regarding claim 7,  Sun discloses wherein, after the operating system is installed and run a predefined number of times in a first time interval by the processor[0035-0036; 0046 ] 
Friedman teaches the processor is configured to perform a factory reset of the electronic 30device to a default state or configuration[ “ safe factory default”, 0016; 0050].  
Regarding claim 8, Sun teaches  wherein the first system image is different from the second system image[ 0005;0009;Fig.8].  
Regarding claim 9,  Sun discloses wherein detecting or receiving the error state or the change instruction comprises detecting activation of a physical button or switch 5in the electronic device for at least a predefined time interval[ “ switching is initiated through certain external events, such as, for example, but not limited to, a switching button being pressed or a special incoming packet being received. When to perform a forcible switching is based on certain policies…”, 0047; 0057].  
Regarding claim 10, wherein activation of the physical button or switch comprises pressing and holding of the physical button or switch for at least the predefined time interval[ “.. a two-second delay after switching the button press policy is implemented using a switching button and a time..”, 0048].  
Regarding claim 10, Sun discloses , wherein the physical button or switch 10comprises a power button or a reset button of the electronic device[0047; 0051; (i.e initiating a suspend procedure upon pressing the switching button)]. 
Regarding claim 12, Sun discloses, detecting or receiving the error state or the change instruction comprises detecting two or more boot failures of the electronic device[0046-0047; 0051].  
Regarding  claim 13, Sun discloses wherein detecting or receiving the error state 15or the change instruction comprises detecting a software configuration or that the first system image is corrupted [0005;0009].  
Regarding claim 14, Sun discloses, wherein detecting or receiving the error state or the change instruction comprises receiving the change instruction associated with a second electronic device[ “switching is initiated through certain external events, such as, for example, but not limited to, a switching button being pressed or a special incoming packet being received..”, 0047; 0057].  
Regarding claim 15, Sun discloses,  20Regarwherein the change instruction comprises: receiving a predefined number of messages or signals associated with the second electronic device in a first time interval [“a forcible switching is performed a predetermined time (e.g., two seconds) after the switching button is pressed and if no switching has not happened yet..”, 0047]; or receiving a pattern of messages or signals associated with the second electronic device in the first time interval.  

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Righi et al., U.S Patent 8,826,080 , teaches methods and systems that incorporate preboot data verification for computer-based systems that incorporate a BIOS (basic input/output system) that initiates execution of one or more programs
Laffey et al., U.S Patent Application Publication 2019/0005245, teaches  a boot procedure to verify the first and second boot code portions of the respective memory regions 
    Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAYATHRI SAMPATH/Examiner, Art Unit 2187           

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187